 



Aflac Incorporated 1st Quarter 2007 Form 10-Q [g07101e10vq.htm]
EXHIBIT 10.2
THIRD AMENDMENT TO THE AFLAC INCORPORATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective January 1, 2001)
          This Amendment to the Aflac Incorporated Supplemental Executive
Retirement Plan, as amended and restated effective January 1, 2001, is adopted
by Aflac Incorporated (the “Company”), effective as of January 1, 2007.
W I T N E S S E T H:
          WHEREAS, the Company maintains the Aflac Supplemental Executive
Retirement Plan (the “Plan”) for the benefit of certain key management and
highly compensated employees; and
          WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has the
right to amend the Plan at any time; and
          WHEREAS, the Committee desires to amend certain provisions of the Plan
to provide reduced early retirement benefits to certain employees who cease to
actively participate in the Plan because of a reduction or elimination of
officer status;
          NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as
follows, effective as of January 1, 2007:
          1.    Section 2.2 of the Plan is hereby amended by deleting said
section in its entirety and by substituting in lieu thereof the following:
        2.2      Cessation of Participation.
        (a)      Cessation in General. Unless the Compensation Committee
specifies otherwise or except as provided in subsections (b) and (c) hereof, a
Participant’s active participation in the Plan shall cease at the time his
employment with the Company and all Affiliates terminates for any reason
(whether or not he enters into a Contiguous Consulting Agreement) or at the time
he experiences a reduction or elimination of his officer status with the
Company, such that he shall not accrue any additional benefit under the Plan. In
addition, subject to Section 3.7(b), the Compensation Committee, in its sole
discretion, may remove any Participant from participation in the Plan due to
Cause or for any other reason and any such removal shall be effective as of the
later of (i) the date that the Compensation Committee has taken such action, or
(ii) the effective date that the Compensation Committee specifies for such
action. A Participant who remains entitled to benefits under the Plan after he
terminates employment with the Company and its Affiliates shall remain a retired
Participant as long as he is entitled to any portion of his benefits as
described in the Plan.

EXH 10.2-1



--------------------------------------------------------------------------------



 



Aflac Incorporated 1st Quarter 2007 Form 10-Q [g07101e10vq.htm]
        (b)      Contiguous Consulting Agreement. Unless the Compensation
Committee specifies otherwise, during the period a Participant, who has not yet
reached his Early Retirement Date, who has completed at least 5 Years of
Participation while an Eligible Employee, and whose active participation in the
Plan otherwise would have ceased due to his employment termination (as provided
in subsection (a) hereof), is subject to the terms of a Contiguous Consulting
Agreement, he shall remain an active Participant potentially eligible for
benefits pursuant to the terms of Section 3.5(a) or 3.5A (as applicable);
provided, during such period, he shall not accrue any additional benefit under
the Plan nor shall he earn any credits towards a Year of Participation.
        (c)      Reduced Officer Status. Unless the Compensation Committee
specifies otherwise, during the period a Participant, who has not yet reached
his Early Retirement Date, who has completed at least 5 Years of Participation
while an Eligible Employee, and whose active participation in the Plan ceased
due to his reduction or elimination of officer status (as provided in subsection
(a) hereof), remains an employee of the Company or an Affiliate, he shall remain
an active Participant potentially eligible for benefits pursuant to the terms of
Section 3.5(b) or 3.5A (as applicable); provided, during such period, he shall
not accrue any additional benefit under the Plan, have any of his compensation
from that period taken into account for purposes of the Plan, or earn any
credits towards a Year of Participation.
          2.   Section 3.5 of the Plan is hereby amended by deleting said
section in its entirety and by substituting in lieu thereof the following:
        3.5      Reduced Early Retirement Benefit.
        (a)      Contiguous Consulting Agreement. Unless the Compensation
Committee specifies otherwise at the time of his termination of employment, upon
a Participant’s attainment of his Early Retirement Date after his termination of
employment but while he is subject to the terms of a Contiguous Consulting
Agreement, the Participant shall be entitled to an Annual Retirement Benefit
that is the product of (i) the Annual Retirement Benefit to which the
Participant would have been entitled had he remained actively employed by the
Company or an Affiliate as a Participant until his Early Retirement Date (taking
into account the terms of Section 2.2(b)), and (ii) a fraction, (A) the
numerator of which is the number of complete and partial 12-month periods of
employment with the Company and its Affiliates completed by the Participant as
of the date of his termination of employment, and (B) the denominator of which
is the number of complete and partial 12-month periods between the Participant’s
first day of employment with the Company and its Affiliates and the
Participant’s Early Retirement Date.

EXH 10.2-2



--------------------------------------------------------------------------------



 



Aflac Incorporated 1st Quarter 2007 Form 10-Q [g07101e10vq.htm]
        (b)      Reduced Officer Status. Unless the Compensation Committee
specifies otherwise at the time of his reduction or elimination of officer
status, upon a Participant’s attainment of his Early Retirement Date after he
has experienced such reduction or elimination of his officer status with the
Company but while he remains employed by the Company or an Affiliate, the
Participant shall be entitled to an Annual Retirement Benefit that is the
product of (i) the Annual Retirement Benefit to which the Participant would have
been entitled had he maintained his former officer status with the Company until
his Early Retirement Date (taking into account the terms of Section 2.2(c)), and
(ii) a fraction, (A) the numerator of which is the number of complete and
partial 12-month periods of employment with the Company and its Affiliates
completed by the Participant as of the date his officer status with the Company
was reduced or eliminated, and (B) the denominator of which is the number of
complete and partial 12-month periods between the Participant’s first day of
employment with the Company and its Affiliates and the Participant’s Early
Retirement Date.
          3.      Except as amended herein, the Plan shall continue in full
force and effect.
          IN WITNESS WHEREOF, Aflac Incorporated has caused this Amendment to
the Plan to be executed on the date shown below, but effective as of January 1,
2007.

            AFLAC INCORPORATED
      By:  
/s/ Joey M. Loudermilk
            Date:
04/24/2007
 

EXH 10.2-3